DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention, and

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Pat. Appl. Publ. No. US2008/0174943 to Hirasawa et al. (i.e., 


“Hirasawa” hereinafter).  Referring to claim 7, Hirasawa discloses an electronic device (Figs. 3A and 14-16) comprising: a cover (200); a base housing (100); a display screen (210) slidably attached to the cover; a rail (500) operatively connected to the display screen, wherein the rail is to permit the display screen to slide in an upward and downward direction with respect to the cover (Fig. 15); a first hinge (H3) attached to the display screen and the rail, wherein the first hinge is to permit the display screen to rotate with respect to the rail; and a second hinge (H1) rotatably connecting the cover to the base housing.
	Referring to claim 9, Hirasawa discloses the device as claimed, wherein the display screen is operatively connected to one rail.  See Fig. 14.
	Referring to claim 10, Hirasawa discloses the device as claimed, wherein a viewing angle of the display screen is inherently adjustable to be perpendicular to an eye level of a user of the display screen.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hirasawa in view of U.S. Pat. Appl. Publ. No. US2020/0178404 to UM.  Referring to claim 1, Hirasawa discloses an electronic device (Figs. 3A and 14-16) comprising: a display screen (210); a cover (200) operatively connected to the display screen; a rail (500) attached to the cover; and a first hinge (H3) attached to the display screen (210) to engage the rail, wherein the display screen is to translate with respect to the rail, and wherein the flexible display screen is to rotate with respect to the first hinge (see Fig. 16).  Hirasawa does not expressly teach the display screen being a flexible screen.
Um discloses a flexible display device (Figs. 8-11) having a hinged multi-jointed structure (see the ABSTRACT).  
All of the component parts are known in the combined references. The only
difference is the combination of the "old elements" into a single device. Thus, it

would have been obvious to one having ordinary skill in the art of electronic devices, before the effective filing date of the claimed invention, to
provide the device of Hirasawa with flexible display screen, as taught by Um, to increase the visual acuity of the display, in order to improve the clarity or clearness of the image on the display from a variety of viewing angles.  See KSR
International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).
	Referring to claim 2, Hirasawa in view of Um disclose the device as claimed, wherein the rail is embedded in the cover.  See Fig. 14.
Referring to claim 3, Hirasawa in view of Um disclose the device as claimed, wherein the rail is positioned in a substantially center portion of the cover.  See Fig. 14. 
Referring to claim 4, Hirasawa in view of Um disclose the device as claimed, wherein the cover (200) comprises a first end (i.e., upper portion) and a second end (i.e., lower portion), wherein the first end is to rotate with respect to the flexible display screen, and wherein the second end comprises a second hinge (H1) to enable rotation of the cover with respect to a base housing.  See Figs. 14-16.


Referring to claim 5, Hirasawa in view of Um disclose the device as claimed, wherein the flexible display screen is to implicitly rotate with respect to the first hinge (H3) upon the flexible display screen being at a particular position with respect to the rail (500).  See Fig. 16 of Hirasawa.
Referring to claim 6, Hirasawa in view of Um disclose the device as claimed, wherein the flexible display screen is disabled from rotating with respect to the first hinge when the flexible display screen is at another position with respect to the rail other than the particular position (e.g., by adjusting the torque on the hinge).
Referring to claim 8, Hirasawa in view of Um disclose the device as claimed, wherein the display screen is to bend about the first hinge.  See Fig. 11 of Um.
Referring to claim 11, Hirasawa in view of Um disclose an electronic device (Figs. 3A and 14-16 of Hirasawa) comprising: a flexible display screen (see Figs. 8-11 pf UM); a cover (200) operatively connected to the flexible display screen; a rail (500) in the cover; a hinge (H3) connecting the flexible display screen to the rail; and a processor (CPU, see [0052 of Hirasawa]) to control movement of the hinge along the rail.


Referring to claim 12, Hirasawa in view of Um disclose the device as claimed, comprising multiple pivot hinges (322) on the flexible display screen synchronized to uniformly bend the flexible display screen.  See Fig. 9 of Um.
Referring to claim 13, Hirasawa in view of Um disclose the device as claimed, implicitly comprising a lock connected to the rail to set a position of the hinge on the rail.
Referring to claim 14, Hirasawa in view of Um disclose the device as substantially claimed, but does not expressly disclose the processor is to control translational and rotational movement of the flexible display screen along the rail and with respect to the cover.
It is notoriously old and well-known in the art of electronic devices to utilize a processor to control translational and rotational movement of a display.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the device of Hirasawa in view of Um to have the processor control translational and rotational movement of a flexible display, to provide any easier method of adjustment.



Referring to claim 15, Hirasawa in view of Um disclose the device as claimed, wherein each of the flexible display screen and the cover is rotatable.  See Fig. 16 of Hirasawa.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
February 12, 2022